                Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 1 of 16



Craig D. Glover, pro se
4546 Stradford P1.                                                                         FILED
  anintomo, mr
  -    A
            ix
            -



                       izii-iiio
                       n nn fi
                           -4    I   $1


                                                                                            NOV 16 2020
glovercraig95@gmai1.com
                                                                                                        A
                                                                                  CLERK.    U.S.   DIf44C   cour
                                                                                  WESTERN DISTT/1)F TEXAS
                                IN THE UNITED STATES DISTRICT COURT
                                                                                 BY_____________
                                                                                                      PU1Y CLERK
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                     655 E César E. Chavez Blvd.
                                       San Antonio, TX 78206


CRAIG D. GLOVER,

           Plaintiff

           v.                                               :       Civil Action No.

LOUIS DeJOY,
U S POSTAL SERVICE,                                     t
                                                                A   0A
                                                                .LiI6'
                                                                       ('1
                                                                     U ti tA       1
                                                                                       L
                                                                                           QQ
                                                                                           0 t) !Y
                                                            Bench Decision Requested
      Defendant.




                                               COMPLAINT

                                          PRELIMINARY STATEMENT

           This is an employment-related action for violations of the Plaintiffs civil rights

and other rights granted under the Civil Rights Act of 1964, as amended, 42 U.S.C.
                                                                                            §

2000e et seq. ("Title VII"). Plaintiff was discriminated and retaliated against based on his

race, color, sex, and his prior protected EEO activities when he was denied overtime



                                                 ii
               Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 2 of 16



opportunities, suspended for 14-days, and was otherwise harmed in terms and conditions

of his employment by the Defendant, US Postal Service.

                                     JURISDICTION AND VENUE

               This Court has jurisdiction pursuant to 28 U.S.C.   §   1331,   civil   Rights Act of

1964, Title VII.

               The unlawful employment practices alleged below were committed and/or

executed by supervisory persoimel of the US Postal Service ("the employer"). The

claims arise from events that took place between 2016 and 2020 in the facility located in

San Antonio, Texas. Accordingly, venue lies in the United States District Court for the

Western District of Texas.

                                                P Al? TTPQ


            The pro se Plaintiff, Craig D. Glover, is an adult individual who has a mailing

address of 4546 Stradford P1., San Antonio, TX 78217-1376. His email is: glovercraig95

@gmail.corn.


            The Defendant, Louis DeJoy, is U.S. Postmaster General at U.S. Postal Service

            with the Headquarter at 475 L'Enfant Plaza, SW, Washington DC, 20260-0004.

               At all relevant time, Timothy Whelihan was Senior Manageer of Distribution

Operations at P0 Box 225428 Dallas, TX 75222.

               At all relevant time, Ayda I. Alderete was Manager of Post Office Operations

at   1   Post Office Drive, San Antonio, TX, 28284-8401.

               At all relevant time, Kimberly Calderon was Senior Manager of Distribution


                                                 2
            Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 3 of 16



Operations at San Antonio P & DC at 10410 Perrin Beitel Rd., San Antonio, TX

78284-9997.

            At all relevant time, Timothy Keeton was Plant Manager at the above

referenced facility.

            At all relevant time, Michael Bana was Supervisor of Distribution Operations

at the above referenced facility.

            At all relevant time, Lisa Costantino was Manager of Distribution Operations

at the above referenced facility.

            At all relevant time, Fonda Belardo was Supervisor of Distribution Operations

at the above referenced facility.

            The US Postal Service engages in commerce for the purposes of

Rehabilitation Act, Title VII, and FMLA and qualifies as an employer within the meaning

of the statute and regulations at issue in this case.

                                      STATEMENT OF FACTS

        11. The pro se Plaintiff, Craig D. Glover, is an African-American with Black

color of skin.

        13. Since October 26, 1985 Plaintiff has been employed by US Postal Service.

        14. At all relevant time Plaintiff was employed by US Postal Service, San

Antonio, TX, as a General Expeditor, PS Level 7 employee.

        15. As of July 2016 there were approximately 20 employees working on Tour 1.

Of the 20, Complainant was the only Expeditor on Tour I. There was one Work Lead

Mail Processing Clerk on Tour I: David Hemandez (Hispanic). There are 4 other
             Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 4 of 16



General Expeditors/Lead mail Clerk in other Tours. They are all White.

             Mail Processing Clerk (or Mail Processor) sorts and processes the mail

through the machine.

             Lead Mail Processing Clerk (or Mail Clerk), P7-07, assists and fills in for the

supervisor's absence. Otherwise he or she works like a Mail Processor.


             General Expeditors, PS-07, require knowledge of the sort plan tailored to each

city or town and need to convey that knowledge to the Mail Processors. They also supply

a label for each tray (24x7 inches), which is then place on the rack once it is filled with

mail. They also communicate with the truck drivers headed to the postal stations to

deliver the mail.

             As of July 2016, the regular work hours for Tour   1   started at 8:00 PM and

ended at 4:30 AM; Tour 2 began at 6:00 AM; and Tour 3 began at 3:00PM.



Plaintff's   Prior Protected Activities

             On September 10, 2016 Plaintiff initiated the EEO contact and filed an

informal complaint of discrimination based on his race and color regarding the start time

change.

             On December 20, 2016 Plaintiff filed a formal complaint of discrimination

and identified the following individuals as the responsible management officials: Timothy

Whelihan and Aida Alderete.

             On January 28, 2019 Plaintiff filed another formal EEO complaint and



                                              -I
           Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 5 of 16



identified the following individuals as the responsible management officials: Kimberly

Calderon and Timothy Keeton

           On September 25, 2019 Plaintiff filed another formal EEO complaint and

identified the following individuals as the responsible management officials: Kimberly

Calderon, Michael Bana, Janet Hannah, Lisa Constantino, and Fonda Belardo.

           On July 30, 2020 Plaintiff filed a formal discrimination complaint and

identified Thomas Castro, Supervisor of Mail Distribution, and Jack Lapp, Manager of

Mail Distribution, as the responsible management officials.



Particulars ofAllegations

The Plaintiff alleges that based on his race (African-American), color (Black), sex

(Male), and based on his prior protected EEO activities, he was discriminated and

retaliated against when:

   On July 11, 2016 Timothy Whelihan, Senior Manager of Distribution Operation,

       issued a letter informing Plaintiff of "Change in Reporting Time" from 8:00 PM

       (20:00) to 9:30 PM (21:30).

              As of July 2016, the regular work hours for Tour 1 started at 8:00 PM and
              ended at 4:30 AM.
              Starting from July 23, 2016 Complainant was required to start at 9:30 PM
              and to end his regular shift at 6:00 AM.
              As of July 2016 Tour 2 began at 6:00 AM; and Tour 3 began at 3:00PM.
              Ex A; undisputed.
              On August 5, 2016 Plaintiff became aware that the others similarly
              situated were not issued such a notice of change of their respective time.
              On September 10, 2016 Plaintiff initiated the EEO contact to complaint of
              discrimination regarding the change of start time.
              Starting from July 23, 2016 when Plaintiff's start time was changed from
              20:00 (8:00 PM) to 21:30 (9:30 PM), his regular shift ended at 6:00 AM.
           Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 6 of 16



               Others in the same shift, Tour 1, ended their regular shift at 4:30 AM and
               began their overtime starting at 4:30 AM.
               By the time Plaintiff ended his Tour I at 6:00 AM, most of the dispatch
               work was done, effectively preventing Plaintiff from performing overtime
               work.

        On August 12, 2016, Complainant was informed that he was not brought in on his

        scheduled day off (SDO) for the overtime work.

               Other employees with less seniority than him were brought in on
               Plaintiffs SDO (even though he was available to work overtime).
               Other employees who did not put their names on the overtime desired list
               were allowed to do overtime on Plaintiffs days off (even though he was
               available to work overtime).
               Naomi Cortez, Mail Processing Clerk, had the same Scheduled Day Off as
               Plaintiff: Friday Night into Saturday and Saturday night into Sunday.
               Cortez was brought in on Friday nights to work overtime until Saturday
               mornings, while Complainant was denied the overtime during the same
               Scheduled Day Off. This happened at least for 2 weekends. She worked
               Mail Processor or Expeditor work during such overtime hours.
               Naomi Cortes was Mail Processor. However, she performed mail
               processing work during her overtime and her regular time.
               Complainant, too, performed the mail processing work, as he did during
               his overtime and regular time. When he did not do mail processing, he did
               Expeditor's work.

        Since July 23, 2016 to August 5,2016 the scheduled day off (SDO) overtime list

was not rotated, resulting in the denial of overtime opportunities for Plaintiff.

               The non-career employees without regular work schedule, such as Postal
               Support Employees (PSE's) were allowed to do overtime on Plaintiffs
               scheduled day-off even though he was available to work overtime in
               violation of the union contract.
               Moreover, PSE's were allowed to stay for overtime during Plaintiffs
               regular service days, as he was finishing up his regular tour of duty (after
               his start time was changed 1.5 hour later to begin at 9:30 PM) in the same
               Tour 1.
               PSE's were allowed to work over 12 hours in a day (including overtimes),
               while Plaintiffs overtime opportunities were denied. So, somedays
               Plaintiff ended up finishing his regular work when PSE's have already
               started their overtime work.
     Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 7 of 16



         Shortly after July 23, 2016 and until April 2017 or later, Plaintiff was
        totally denied overtime to do before and after his Tour I. However, he was
         allowed to do overtime during his scheduled day off.
        Toward the end of 2017 some employees left employment and newly hired
        workers began employment.
        Between the end of 2017 and throughout 2018 Plaintiff was allowed to do
        his overtime on his regular days as well as on his scheduled days off, as
        the new employees did not perform overtime.
        Complainant was off for 105 days, starting from when he was placed on
        the Emergency Placement on Feb. 1, 2019.
        Once he returned from the involuntary leave on May 4, 2019, his overtime
        was taken away again.
        On his overtime hours, Plaintiff was only allow to do the mail processor
        work, as he was told to "get on the [mail processing] machine" by Janet
        Hannel, his first level supervisor. He was not allowed to do the
        Expeditor's work during most of his overtime hours; while other PS Level
        7 workers, including some PSE' s, were allowed to do Expeditor' s work as
        well as Lead Mail Clerk work during overtime. Ex A.
        The stated reason for change in the Complainant's reporting time, effective
        July 23, 2016, was "[D]ue to staffing realignment to improve efficiencies."
        However, in their affidavits no management official mentioned
        "realignment" as the stated reason for changing Complainant's reporting
        time.
        In fact, Complainant's first level supervisor, Janet M. Hannah, indicated
        that she did not know the reason why Complainant's reporting time was
        changed.
        Contrary to Ayda Alderete' s affidavit statement, which was in turn
       contradicted by Lisa Costantino's; no one else's reporting time was
       changed.
       Complainant was the only Expeditor on Tour 1.
       There were 4 other Expeditors/Lead Mail Clerk in other Tours. They were
       all White.
       Complainant was the only black Expeditor, whose reporting hours were
       changed (despite the fact that he was the only Expeditor on Tour 1),
       resulting in decrease of his overtime work.

On September 9, 2018 Plaintiff's job was reposted for bidding.

In July 2018 Plaintiff was threatened with a disciplinary action.

In October 2018 Plaintiff was not allowed to work 12 hours in a day or 7 days a



                                     7
          Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 8 of 16



       week, like other similarly situated employees.

       On July 24, 2018 Plaintiff was ordered to perform the Lead Clerk job.

       On May 1, 2019 Plaintiff was issued a 14-day suspension.

       On May 4, 2019 Plaintiff received a Report to Work letter.

       On may 7, 2019 and May 8, 2019 Plaintiff was given an hwestigative Interview.

       Beginning on or about May17, 2019 and ongoing Plaintiff was assigned the most

physically demanding labor assignments.

       On May 19, 2019 Plaintiff was required to complete his co-workers' assignment.

       On May 18, 2019 Plaintiff was not allowed to report to work early, as other

       similarly situated employees were.

       On May 20, 2019 Plaintiff was denied the overtime break and wash-up time.

       Beginning in May of 2019 and ongoing, Plaintiff was once again not afforded the

same overtime opportunities as your co-workers (as resulting from the late beginning of

Tour and late ending of Tour).

       In May 2019 Plaintiff was not allowed to not take lunch, as other similarly

situated employees were.

       In April or May 2019 Plaintiff was changed with Absence Without Leave

       (AWOL).

       On March 13, 2020 Management walked Plaintiff off the floor for no reason

       without pay.
            Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 9 of 16



       March 19, 2020 Management made Plaintiff perform mail processing duties,

       which was not part of his job.


Other Similarly Situated Individuals

       Complainant was not allowed to do Expeditor's work but told to do Mail

Processor's work during most of his overtimes. Others, in contrast, who were not

Expeditors were allowed to do Expeditor's work during their respective overtime. Most

of Level 7 workers, including some PSE's, were allowed to perform overtime work

Plaintiff could have performed but was denied.

       Most of other Level 7 workers, including some P SE's, who were allowed to work

overtime during Scheduled Days and Scheduled Days Off on Tour I were either Hispanic

or White.

       The following PSE's referenced above on Tour I in 2016 were Hispanic with

lighter color of skin: Monica Sanchez, Brandon Flores, Jessica Gonzales, German

Martinez, Alberto Martinez, Margaret Gonzales, Marco Loredo, Rebb Tupas, Joanna

Gonzales, Janie Tones, Marculas Defrance, Jorge Morales Jr., Domingo Gomez, Joshua

Trinidad, David Longoria, Norma Navarrete, Rosa Catorena, Encamacion Munoz,

Dominik Lobo, Luis Cespedes Jr.

       The following PSE's referenced above on Tour I in 2016 were White or non black

with unknown race, except one as indicated: Jabber Mohammed Abdul, Connor Baum,

Michael Armstrong Jr., Kyle Restuccio, Pamela McFadden, John Washington (Black),

Lisa Rhodes, Anthony Hancock, Stephanie Jaimes-Sesmas, Legita Ruffin.
          Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 10 of 16



       The following employees were not on the desired overtime list in Ju1' 2016 but

were allowed to work overtime on Plaintiff's scheduled day off (even though he was

available to do overtime: John Barnett (White) and Fernando Castillo (White Hispanic).

       The followings were PS Level 7 Hispanic employees: Pamela Candesso, Rosalio

Camacho (General expeditor), Geraldo Arreola, Ruben Martinez, David Hemandez,

Fernando Castillo (Lead Mail Processor as of March 2017).

       The following employees were Level 7 Hispanic employees, except one as

indicated: Pamela Cano-Desso (General Expeditor), Rosalio Camacho, Geraldo Arreola,

Ruben Martinez, David Hernandez, Fernando Castillo, and Mark Clark (White Expeditor

on Tour II who became Lead Mail Clerk in late 2016).

       After doing 60 hours total in regular and overtime per week, employees can

decline further works hours, regular or overtime.

       Employees on Tour I were allowed to start their week by working 12 overtime

hours on the Scheduled Day Off and begin their regular work week. They were allowed

to work 3 days of regular time (a total of 24-26 hours) into the week and 2 to 4 hours of

overtime during each of those scheduled work days they worked. This kind of schedule

allowed them to decline work (overtime or not) for the two other scheduled regular work

days; because you are allowed to decline work (overtime or not) after 60 hours of work

(overtime or not) in a week. This resulted in their working 4 days and getting 6 days of

pay in total wages.

       For this reason, they ended up working less overtime than Complainant did but

having two regular days off and the third regular day partially off.

                                             10
             Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 11 of 16



        About 5 or 6 people on Tour III walked out after 4 hours into some of their regular

 days. Because they started at 3 PM (the regular Tour III start time) and left at 5-6 AM;

 while Complainant started at 9:30 PM (after July 23, 2016 order to change the reporting

 time) and ended his regular tour at 6:00 AM, at which time no work was available for any

 dispatch overtime work, every though there were still primary mail (893, 894, 263, etc.)

to do on his overtime, on which he was not allowed to work overtime.

        Even though his overtime hours decreased, due to the change of his reporting

time, Plaintiff ended up doing more overtime than others; because others declined their

overtime (after having worked a total of 60 hours a week, including 20 or more hours of

overtime) and was allowed to skip part or whole of their regular work days.

        Plaintiff could not do the same because by the end of his Tour I, 6 AM (effective

starting July 23, 2016), the dispatch work was all done (unless the dispatch trucks were

late) and he was not allowed to do primary mail in his overtime during his scheduled

work days.

        The management, in their affidavits, admitted that Complainant's overtime was

curtailed as result of the reporting time change.

                       EXHAUSTION OF ADM[NISTRATIVE REMEDIES

Agency Case Number JG-781-0081-16


             On September 10, 2016 Plaintiff initiated the EEO contact and filed an

informal complaint of discrimination based on his race and color regarding the start time

change. More specifically, Plaintiff alleged:

                On August 12, 2016 I was informed that Management has been in
                violation of APWUTLJSPS Contract: (1) Management have allowed PSE{'s

                                             11
         Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 12 of 16



               (Postal Support Employees)] to work overtime in a service day, but not me
               when I was available before and after [my] tour. (2) Management has
               allowed PSE['s] to work overtime in my scheduled days-off when I was
               available.... I am on the voluntary overtime desired list... (3)
               Management has allowed non-desired overtime employee[s] to work
               overtime but not me. (4) Management has not rotated schedule day-off
               overtime allowing the same employees to report on overtime.

           On September 20, 2016 Plaintiff initiated another EEO contact and file an

informal complaint of discrimination regarding the management's failure to rotate "the

schedule day-off overtime" list.

           On December 20, 2016 Plaintiff filed a formal complaint of discrimination.

           On January 30, 2017 Defendant accepted the following claims for

investigation with the docket number 1G-781-0081-16:

               On or about August 5, 2016 your begin tour was changed.

               On August 12, 2016 you became aware that management was not rotating

               the all-day overtime.

       On September     1,   2020 Defendant issued the Final Agency Decision on the above

matter: 1G-781-0081-16.

Agency Case Number 1G-781-0078-18


       On January 28, 2019 Plaintiff filed a formal EEO complaint.

       On March 22, 2019 Defendant accepted the following amended claims for

       investigation:

               On September 9,2018 your job was reposted forbid.

               On a date to be specified you were issued discipline.



                                              12
          Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 13 of 16



              On dates to be specified you are not allowed to work 12 hours in a day or 7

              days a week like others.

              On July 24, 2018 you were ordered to perform the Lead Clerk job.

       On September 1, 2020 Defendant issued the Final Agency Decision on the above

matter: 1G-781-0078-1 8.

Agency Case Number IG-781-0081-19


       On September 25, 2019 Plaintiff filed another formal EEO complaint.

       On October 28, 2019 Defendant accepted the following claims for investigation:

              On May 1, 2019 you were issued a 14-day suspension.

              On May 4, 2019 you received a Report to Work letter.

              On may 7, 2019 and May 8, 2019 you were given an Investigative

              Interview.

              Beginning on or about May 17, 2019 and ongoing you were assigned the

              most physical[ly demanding] labor assignments.

              On May 19, 2019 you were required to complete your co-workers

              assignment.

              On May 18, 2019 you were not allowed to report to work early.

             On May 20, 2019 you were denied the overtime break and wash-up time.

             Beginning in May of 2019 and ongoing, you were not afforded the same

             overtime opportunities as your co-workers (related to the beginning of



                                          13
         Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 14 of 16



               Tour and ending of Tour)

               On May 10, 2019 and September 19, 2019 management made

               inappropriate negative comments about your performance to the union.

               On unspecified date(s) you were not allowed to not take lunch like your

               co-workers.

               On unspecified date(s) you were changed Absence Without Leave

               (AWOL)

               On unspecified date(s) management made false statements about you and

               accused you of having a threatening behavior.

       On October 29, 2020 Plaintiff withdrew his EEOC hearing request in order to

have the Final Agency Decision issued on this matter.

Agency Case Number JG-78]-0047-20


       On April 23, 2020 Plaintiff initiated the EBO contact and filed a complaint of

discrimination (1G-781-0047-20) based on his race, color, sex (Male), and his prior EEO

activities regarding the incident in March 13, 2020 when "Management walked him off

the floor for no reason without pay and on March 19, 2020 Management made him

perform mail processing duties which [was] not part of his job."

       On July 30, 2020 Plaintiff filed a formal discrimination complaint.

       On August 17, 2020 Defendant issued the Final Agency Decision, dismissing the

claim (1G-78l-0047-20) for failure to state a claim.

                                    REMEDIES and RELIEF



                                            14
           Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 15 of 16



           Plaintiff seek appropriate remedies, pecuniary and non-pecuniary, including

but not limited to restoration of all lost wages and benefits; and compensatory damages

for the deterioration of mental and physical health secondary to the employment

discrimination and retaliation.

                                       NO JURY DEMAND

           The Plaintiff herein hereby a bench decision on all issues in this action.



       WHEREFORE, the Plaintiff respectfully requests that the Court enter judgment in

his favor and against the Defendant.

                                                     Respectfully Submitted,



                                                     [signed]
Date: November 16, 2020                              Craig D. Glover, pro se
                                                     4546 Stradford P1.
                                                     San Antonio, TX 78217-1376
                                                     glovercraig95gmail.com




                                            15
         Case 5:20-cv-01337-XR Document 1 Filed 11/16/20 Page 16 of 16




                            CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the above was served on the entity identified below
on the date of the signature below by means indicated below:


          US DISTRICT COURT                           Attorney General William P. Barr
          FOR THE WESTERN DISTRICT OF                 U.S. Department of Justice
          TEXAS                                       950 Pennsylvania Avenue, NW
          655 E César E. Chavez Blvd.                 Washington, DC 20530-000 1
          San Antonio, TX 78206
                                                      Via Certified Mail Return Receipt.
          Via Hand Delivery


          Louis DeJoy, U.S. Postmaster General           Gregg N. Sofer, U.S. Attorney
          U.S. Postal Service                            US. Attorney's Office
          475 L'Enfant Plaza, SW                         601 NW Loop 410, Suite 600
          Washington, DC 20260-0004                      San Antonio, Texas 78216

          Via Certified Mail Return Receipt.             Via Certified Mail Return Receipt.




Date: November 16, 2020
                                                     [signed]      it
                                                     Craig D. Grover, pro se
                                                     4546 Stradford P1.
                                                     San Antonio, TX 782 17-1376
                                                     glovercraig95 @gmail.com




                                            16
